Citation Nr: 0705478	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation under 38 U.S.C. § 1151 for decreased 
vision of the right eye.


REPRESENTATION

Appellant represented by:	Mr. Michael R. Viterna, 
Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from September 1980 to 
September 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina - which denied the veteran's petition to reopen a 
previously denied claim for § 1151 compensation for decreased 
vision in his right eye.

The Board remanded this case in February 2004 to attempt to 
obtain private and VA clinical records and for compliance 
with the Veterans Claims Assistance Act (VCAA), which was 
signed into law on November 9, 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The RO (actually, the Appeals 
Management Center (AMC)) completed the development requested, 
continued to deny the claim, and returned the case to the 
Board for further appellate consideration.

The Board issued a decision in March 2005 also denying the 
claim, and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2006, his 
attorney and VA's Office of General Counsel - representing 
the Secretary, filed a joint motion asking the Court to 
vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  
The Court granted the joint motion for remand in a March 2006 
order and since has returned the file to the Board.

The Board, in turn, is again remanding this case to the RO 
via the AMC in Washington, DC, for further development and 
consideration.  VA will notify the veteran if further action 
is required.




REMAND

The Court has issued two precedent cases of note since the 
Board's prior (and now vacated) March 2005 decision.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim - including the downstream 
degree of disability and effective date of an award.  A 
§ 1151 claim is akin to a service connection claim in that, 
if it is determined the veteran is entitled to this benefit, 
his disability is for all intents and purposes treated as 
though it is related to his military service.

In another relevant decision, Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that under the VCAA VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a previously denied and unappealed claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection 
(or, as here, § 1151 compensation).  In expounding on this, 
the Court noted that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection (or again, as here, § 1151 
compensation) that were found insufficient in the previous 
denial.

As already alluded to, the Board previously remanded this 
case in February 2004, in part, to provide the veteran the 
requisite VCAA notice.  And in a February 2004 letter, the RO 
(AMC) did just that.  Since, however, that letter was issued 
prior to the Dingess/Hartman and Kent decisions, it did not 
- and indeed could not reasonably have been expected to - 
address the holdings in these two precedent cases.  So 
additional VCAA notice is required before readjudicating the 
claim.

There also are a couple of other points worth mentioning.  
The regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence was amended effective 
August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  
But this change only applies to petitions to reopen received 
on and after that date. Here, the veteran filed his 
application to reopen his previously denied claim in 
September 2000.  So the former version of 3.156(a) applies.

Unfortunately, the February 2004 VCAA letter incorrectly 
informed him that he had to meet the current (as opposed to 
former) standard for new and material evidence.  
See 38 C.F.R. § 3.156(a) (pre-August 29, 2001) versus 
38 C.F.R. § 3.156(a) (2006).  The October 2004 supplemental 
statement of the case (SSOC) informed him of the correct 
legal standard, so rectified that prior mistake, but as 
mentioned the Kent and Dingness/Hartman VCAA notice 
deficiencies remain.

The veteran's initial claim for compensation under 38 U.S.C. 
§ 1151 was denied by the RO in March 1996.  He did not appeal 
that decision.  Thus, it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

At the time of that March 1996 rating decision the provisions 
of 38 U.S.C.A. § 1151 provided that, where there was no 
willful misconduct by the veteran, as in this case, 
additional disability resulting from a VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, was compensated as if service-connected.  While the 
statute required a causal connection, not every additional 
disability was compensable because 38 C.F.R. § 3.358(c) 
provided that it was necessary to show that additional 
disability was actually the result of a disease or injury or 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The provisions of 38 C.F.R. § 
3.358(b)(2) provided that compensation was not warranted for 
the continuance or natural progress of a disease or injury. 
And 38 C.F.R. § 3.358(c)(3) now provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran or, in 
appropriate cases, his representative.  The necessary 
consequences are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.

In sum, at the time of the 1996 RO denial, 38 C.F.R. § 
3.358(c)((3) (implementing 38 U.S.C. § 1151) was interpreted 
as requiring a showing of fault on the part of VA. The fault 
requirement was subsequently invalidated by the Court in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed2d 462, but 
then reinstated by an amendment to section 1151 in Pub.L. 
104-21, Title IV, § 422(a), Sept. 26, 1996, 110 Stat. 2926.  
The amendment to section 1151 was made applicable to all 
claims filed on or after October 7, 1997.

Here, as mentioned, the veteran filed his petition to reopen 
the claim for § 1151 compensation in September 2000, so after 
the 1997 cut-off date.  Nevertheless, there need not be a 
finding regarding fault in the determination of whether to 
reopen his claim.  This is because when, prior to the 
enactment of the revised 38 U.S.C. § 1151 instituting a fault 
requirement, there was a prior denial of compensation under 
38 U.S.C. § 1151 on a basis other than a lack of fault, then 
the prior determination never applied the subsequently 
invalidated provisions regarding fault.  Thus, the 
invalidated version of 38 C.F.R. § 3.358(c)(3) had never been 
applied and, so, new and material evidence is required to 
reopen the claim.  See Boggs v. West, 11 Vet. App. 334, 342 - 
43(1998) (in such circumstances the subsequent change in the 
law, eliminating fault [prior to the statutory reinstitution 
of fault] brought about in Gardner did not amount to a new 
basis for entitlement to benefits within the meaning of 
Spencer v. Brown, 4 Vet. App. 283, 286 -87 (1993), aff'd, 17 
F.3d 368 (Fed. Cir.1994); but see Routen v. West, 142 F.3d 
1434 (Fed.Cir1998) a change in evidentiary standards to a 
claim is not new and material evidence nor an intervening 
change in law creating a new basis for entitlement).

So again, this, in turn, means there must be new and material 
evidence to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).



On remand, the RO (AMC) must determine whether new and 
material evidence has been submitted since the RO's prior 
March 1996 decision, before proceeding further, because this 
preliminary determination affects the legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of what constitutes new and 
material evidence under the prior legal 
standard 
(i.e., pre-August 29, 2001).  The letter 
also must apprise him of the type of 
evidence needed to substantiate the 
element or elements required to establish 
his entitlement to § 1151 compensation 
that were found insufficient in the 
previous, unappealed denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  [Note:  
as a basis of reference, the last final 
denial of the claim was the RO's decision 
in March 1996.]  As well, this corrective 
VCAA notice must also inform him of the 
information or evidence needed to 
establish a downstream disability rating 
and effective date for the § 1151 claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.   Then determine whether there is new 
and material evidence to reopen the claim 
for § 1151 compensation - deciding, in 
particular, whether any of the additional 
evidence the veteran submitted with his 
current petition meets this preliminary 
threshold.  If it does and the claim is 
reopened, then readjudicate it on a de 
novo basis.  Whatever the case, if the 
requested benefit is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

In remanding this case, the Board intimates no opinion as to 
the ultimate outcome.  The veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


